F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JUL 12 2000
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    WILLIAM E. REESE,

                  Plaintiff-Appellant,

    v.                                                    No. 99-3196
                                                     (D.C. No. 96-CV-2048)
    OWENS-CORNING FIBERGLASS                                (D. Kan.)
    CORPORATION,

                  Defendant-Appellee.


                              ORDER AND JUDGMENT          *




Before BRORBY , ANDERSON , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
        Plaintiff William E. Reese appeals the district court’s entry of summary

judgment in favor of defendant Owens Corning Fiberglas Corp., on his

employment discrimination claims brought pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e to § 2000e-17, and the Americans with

Disabilities Act (ADA), 42 U.S.C. § 12101 to § 12213. We affirm.

        Plaintiff began working for defendant in 1976. In November 1991, he was

injured in a non-work related accident. After approximately three years of sick

leave, plaintiff sought to return to work. Because he could not provide a full

medical release, he was sent to a work-hardening program. Plaintiff returned to

work in February 1995, but was not permitted to accrue departmental seniority for

the time he was on leave. He filed a grievance challenging this decision, which

was granted, and his departmental seniority was modified to reflect the time he

spent on sick leave. In October 1995, plaintiff filed a discrimination charge with

the Equal Employment Opportunity Commission (EEOC), alleging he was sent to

the work hardening program and denied seniority based on his race. The EEOC

dismissed the charge and issued a right to sue letter. In January 1996, plaintiff

filed a federal lawsuit, but did not serve defendant with the complaint until May

1996.

        On January 26, 1996, plaintiff again sought sick leave for a non-work

related injury, which was granted, and later extended through February 20, 1996.


                                          -2-
Thereafter, plaintiff refused to sign a release for his employer to contact his

doctor, and failed to provide information verifying his need for sick leave.

Plaintiff was terminated on March 19, 1996 for excessive unexcused absences.

       Plaintiff sued his employer under Title VII and the ADA, alleging racial

and handicap discrimination and retaliation. Between March 15, 1996 and

January 11, 1999, five different attorneys were appointed to represent plaintiff,

but were subsequently granted leave to withdraw. On October 7, 1998, the

district court granted summary judgment to defendant on some of plaintiff’s

claims, and on May 20, 1999, the court granted summary judgment in defendant’s

favor on the remaining claims.

       Plaintiff appeals the judgment pro se. Arguing that his attorneys did not

represent him adequately in the trial court, plaintiff seeks appointment of an

attorney and an opportunity to present his case. This argument is essentially an

allegation of ineffective assistance of counsel, which is not a valid ground for

appeal in a civil case.   See MacCuish v. United States , 844 F.2d 733, 735-36

(10th Cir. 1988). “[A]n argument that ineffective assistance of counsel should

relieve [a party] of an adverse judgment confuses [a] civil case with a Sixth

Amendment based claim for the re-trial of a criminal case.”         Id. at 735 (quotation

omitted). Because there is no constitutional right to counsel in a civil case,     see

id. , the alleged incompetence of plaintiff’s attorneys does not provide a basis for


                                             -3-
reversing the summary judgments,   see id. at 735-36. As plaintiff has not

presented any other arguments demonstrating that the summary judgments were

improper, the district court’s decision must be affirmed.

      The judgment of the United States District Court for the District of Kansas

is AFFIRMED. The mandate shall issue forthwith.



                                                    Entered for the Court



                                                    Wade Brorby
                                                    Circuit Judge




                                         -4-